In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-2082
BETH-EL ALL NATIONS CHURCH and
BISHOP EDGAR JACKSON,
                                            Plaintiffs-Appellees,
                                v.

CITY OF CHICAGO,
                                           Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
        No. 06 C 1111—Samuel Der-Yeghiayan, Judge.
                         ____________
    ARGUED FEBRUARY 7, 2007—DECIDED MAY 14, 2007
                   ____________


 Before FLAUM, ROVNER, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. An employee of the City of
Chicago mistakenly addressed a notice to Beth-El All
Nations Church at 1534 East 63rd Street, instead of Beth-
El’s true address, 1534 West 63rd Street. The notice was
pretty important: it advised the Church of its right to
redeem title to the 63rd Street property after the parcel
was sold for delinquent taxes. Despite the misaddressed
notice, the City acquired a tax deed to the 63rd Street
property in 1998. Finally, after Beth-El’s failed attempts
to challenge the tax deed through state postjudgment
proceedings, the City sought to oust Beth-El from the
property in 2006. On the very day in March 2006 when the
2                                               No. 06-2082

City came to take the property, Beth-El turned to federal
court and filed a complaint claiming violations of the
Fourth Amendment. It also sought a temporary restrain-
ing order, which the district court granted after an ex
parte hearing. The Church then amended its complaint to
state a procedural due-process claim and moved for a
preliminary injunction. The City opposed the injunction,
claiming that the district court lacked subject-matter
jurisdiction over the suit under the Rooker-Feldman
doctrine; according to the City, the Church had already
litigated the property dispute in state court. See D.C.
Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
v. Fid. Trust Co., 263 U.S. 413 (1923). After an evidentiary
hearing, the district court granted the preliminary injunc-
tion, reasoning that Rooker-Feldman was inapplicable
because the Church never had an opportunity to challenge
the City’s acquisition of the tax deed in state court. The
City now appeals.
  Beth-El, an African-American church in the Chicago
neighborhood of Englewood, took title to the 63rd Street
property in 1976. Beth-El rehabilitated the property and
began operating there in 1984. The Church was not,
however, deemed to be tax-exempt during the period from
1986 to 1995, and so real estate taxes, totaling over
$100,000, were assessed by Cook County against the
property. Because of the delinquent taxes, the property
was sold at a “scavenger sale,” a sale authorized by Illinois
law for properties that have been tax delinquent for
more than two years, if annual forfeiture sales have not
satisfied the delinquency. See 35 ILL. COMP. STAT. 200/21-
145, 200/21-260 (2000); see also People v. Meyers, 630
N.E.2d 811, 819 (Ill. 1994) (noting primary purpose of
scavenger sales is to return tax-delinquent property to the
tax rolls). Under the rules governing these sales, Cook
County itself could acquire the property if no private
purchaser bid the full amount of the unpaid taxes. See 35
No. 06-2082                                               3

ILL. COMP. STAT. 200/21-260(g). Apparently no purchaser
bid the full amount of the taxes here because Cook County
acquired a certificate of purchase to Beth-El’s property on
August 7, 1997, which was confirmed by the Circuit Court
of Cook County about a month later.
  Cook County did not own the property yet, though. The
certificate of purchase gave it the right to, among other
things, assign the certificate of purchase “to any party,
including taxing districts.” See 35 ILL. COMP. STAT. 200/21-
90. The City of Chicago happens to be a “taxing district,”
so Cook County assigned the certificate of purchase to it
as part of the City’s “Tax Reactivation Program,” which,
as its name suggests, attempts to reintroduce chronically
tax-delinquent property to the tax rolls.
  With the certificate in hand, the City’s next step was to
obtain a tax deed by filing a petition in the circuit court,
which the City did in January 1998. But before a tax deed
issues, the owner whose taxes are delinquent is entitled
to notice of the right to redeem the property by paying
the full amount of taxes and penalties. See 35 ILL. COMP.
STAT. 200/21-260(f); Meyers, 630 N.E.2d at 819. And this
is where the mistake happened: when the City addressed
the notice, required by § 22-10 of the Illinois Property Tax
Code, see 35 ILL. COMP. STAT. 200/22-10, it used the wrong
address. The City was relying on a document from the
Chicago Title Insurance Company, which was also appar-
ently incorrect. At the City’s request, Chicago Title
performed a tract index search on property described by
the City by pin number. The search revealed that the last
recorded conveyance of the property was to “Beythel
Outcast Church” (a name Beth-El All Nations Church
formerly used), and referred to the address as “1534 E.
63rd St. Chicago, Illinois.”
  There were two other notices that the Tax Code requires,
one under § 22-5, and one under § 22-15. See 35 ILL. COMP.
4                                               No. 06-2082

STAT. 200/22-5, 200/22-15. The former requires the pur-
chaser, within four months and 15 days following a tax
sale, to deliver to the county clerk a notice of the tax
sale addressed to the party in whose name taxes were
last assessed. See 35 ILL. COMP. STAT. 200/22-5. Section
22-15 requires a purchaser to publish notice of the tax sale
in the newspaper. The City complied with the former
section by delivering to the county clerk a notice that, this
time, was properly address to Beth-El at 1534 W. 63rd
Street. The City also published notice of the sale and
redemption period—with the correct address on West 63rd
Street—in the Chicago Daily Law Bulletin.
  After the City filed its petition for a tax deed, and the
redemption period expired, the City filed an “Application
for an Order Directing the County Clerk to Issue a Tax
Deed.” The application recites that the required no-
tices—under §§ 22-5, 22-10, and 22-15—had been served,
and the City’s counsel represented orally to the circuit
court that all required notices had been served. Based on
these representations, on July 7, 1998, the circuit court
ordered the county clerk to issue the City a tax deed (the
“tax-deed judgment”). The county clerk issued the City’s
tax deed that day, and the City recorded it seven months
later.
  The next thing we know for sure is that five years after
taking title to the property the City filed an application
in the Circuit Court of Cook County seeking actual posses-
sion of the property. Nine days later Beth-El, through
counsel, moved to vacate the tax-deed judgment by filing
a petition under § 2-1401 of the Illinois Code of Civil
Procedure, 735 ILL. COMP. STAT. 5/2-1401. The petition
alleged, among other things, that the City fraudulently
concealed the 1998 proceedings by sending the § 22-10
notice of the right of redemption to Beth-El at the wrong
address. As for the notice required by § 22-5, counsel for
the Church told the circuit court that he had “no argument
No. 06-2082                                               5

there” and conceded that someone walked the correctly
addressed notice to the county clerk’s office. But still the
Church claimed that under § 22-45(3) of the Tax Code, 35
ILL. COMP. STAT. 200/22-45, the judgment awarding the
City a tax deed should be set aside because “the tax deed
had been procured by fraud or deception.” Attached to the
petition was an affidavit from Bishop Edgar Jackson, a
pastor at Beth-El since 1995, who attested that the
Church has never been located at 1534 East 63d Street,
and that he was always under the impression that the
Church was tax exempt.
   The City moved to dismiss Beth-El’s petition under § 2-
619.1, 735 ILL. COMP. STAT. 5/2-619.1, arguing that the
petition was filed outside § 2-1401’s two-year statute of
limitations. See § 2-1401(c). Moreover, argued the City,
what Beth-El alleged did not amount to fraudulent con-
cealment. At the outset of the hearing on the cross-mo-
tions, Beth-El’s counsel stated that he would like to
“reserve, if possible” an argument that taxes should
never have been assessed against the Church because it
was tax exempt. He then stated: “I’m not asking this Court
to hold this case up because that can be brought at any
time. That would make it absolutely void because there
would be no jurisdiction.” But then, puzzlingly, counsel
focused on his argument that the tax deed was void
because the tax sale had been fraudulently concealed.
(Counsel undoubtedly meant that he wanted to “preserve”
the issue of tax exemption, rather than reserve it—but
he never actually made the argument in order to preserve
it.)
  The circuit court ultimately held that the City’s mis-
take in addressing the § 22-10 notice did not amount to
fraudulent concealment of the tax sale. Thus, the court
continued, Beth-El provided nothing to circumvent the
two-year statute of limitations for actions under § 2-1401,
and the motion to dismiss had to be granted. The court
6                                              No. 06-2082

denied a petition for rehearing. The Appellate Court of
Illinois affirmed, City of Chi. v. Beth-El All Nations
Church of God in Christ, No. 1-04-0364 (Ill. App. Ct. Mar.
31, 2005) (unpublished order), and the Supreme Court of
Illinois denied leave to appeal, City of Chi. v. Beth-El All
Nations Church of God in Christ, 839 N.E.2d 1024 (Ill.
2005) (unpublished order).
  Once the mandate issued, the City renewed its applica-
tion for possession of the property, which was pending
during the § 2-1401 proceedings. The circuit court held
a hearing on the application in early January 2006, at
which Beth-El agreed to an order granting possession to
the City, provided that the order be stayed until February
28, 2006. On March 1, 2006, when a City employee came
to put new locks on the property pursuant to the agree-
ment transferring possession, he was asked by Bishop
Jackson (by telephone) if the Church could have just one
more day. After discussing the matter with counsel for
the City, the employee agreed and left.
  Bishop Jackson spoke with the employee by phone
because at that very moment he was filing this lawsuit,
and a motion for a temporary restraining order, in the
federal district court. The 57-page pro se complaint
named various parties, including the City, the mayor,
and the state-court judge who issued the tax deed and
decided the § 2-1401 petition (they were the same). The
Church claimed violations of the Fourth Amendment for
“unreasonable search and seizure” of the Church’s prop-
erty. The district court held a hearing, but the City
attorneys did not learn of the suit in time to appear, so
based on Bishop Jackson’s representations the court
entered a TRO and enjoined the named defendants from
attempting to evict Beth-El. The City subsequently moved
to dismiss the case and to vacate the TRO primarily on
grounds that the suit was barred by the Rooker-Feldman
doctrine and the Tax Injunction Act, 28 U.S.C. § 1341. The
No. 06-2082                                               7

district court denied the motion. During all this, Beth-El
filed a motion for a preliminary injunction, which the
court was scheduled to hear on March 13, 2006.
   On that date, both parties appeared with counsel. The
Church’s counsel stated that the Church would file an
amended complaint raising claims under 42 U.S.C. § 1983
for violations of the First Amendment and the Due Process
Clause of the United States Constitution, as well as under
the Religious Land Use and Institutionalized Persons Act,
42 U.S.C. §§ 2000cc to 2000cc-5 (“RLUIPA”), and the
Illinois Religious Freedom Restoration Act, 775 ILL. COMP.
STAT. 35/15 (“IRFRA”). The City again argued that the
district court lacked subject-matter jurisdiction to enter-
tain the lawsuit, but the district court put jurisdictional
considerations to one side and told the City to “present
your side why preliminary injunction factors shouldn’t
apply.” The City then shoehorned its jurisdictional argu-
ment into the likelihood-of-success-on-the-merits prong
for issuing injunctions, arguing that under Rooker-
Feldman lower federal district courts lack subject-matter
jurisdiction to overturn state-court judgments. The
Church, relying on cases like Taylor v. Fed. Nat’l Mortgage
Assoc., 374 F.3d 529, 534 (7th Cir. 2004), replied that
this case fits into one of the exceptions to Rooker-Feldman,
namely, that if a plaintiff in federal court did not have
a “reasonable opportunity” to raise its claims in state-
court proceedings, the doctrine does not apply and a
district court has jurisdiction to consider the case.
  The Church’s sole witness at the hearing was Bishop
Jackson, who testified that Beth-El had never paid prop-
erty taxes while it occupied the property. Bishop Jackson
explained that Beth-El had never received a tax bill, and
he believed he was the person who would have received
one. Bishop Jackson further testified that he did not
discover that the property had been sold until, at the
earliest, late in 2001.
8                                               No. 06-2082

   Mark Davis, an attorney who handled the acquisition of
the tax deed, was the principal witness on the City’s
behalf. According to Davis, the City sent the Church
several letters in the years following the tax sale encourag-
ing it to obtain a tax exemption for the property. For
example, in a letter dated September 20, 1999, an attor-
ney representing the City, Marguerite Quinn, advised
Bishop Jackson that the City had taken title to the
property in a tax proceeding. Quinn encouraged the Bishop
to consult an attorney. Receiving no response, Quinn wrote
again to Bishop Jackson three months later, encouraging
him to obtain legal representation and advising him that
if the City received no response it may be forced to evict
Beth-El. In February 2000 Quinn received a letter from
Bishop James Baker, Presiding Regional Bishop of the
Church of God in Christ United (which, according to
Bishop Jackson, is Beth-El’s “canopy international organi-
zation”), advising the City of a partial exemption for the
Church’s property (which, ironically, Bishop Baker identi-
fies by that nasty address: 1638 East 63rd Street). Bishop
Baker attached an exemption certificate from the Illinois
Department of Revenue dated July 1, 1999, which provides
that the Church’s parcel is tax exempt, except for a resale
shop on the first floor and meeting rooms on the second
floor. The certificate was procured by Beth-El having
filed an application for the exemption on March 26, 1998,
just two months before the redemption period was set to
expire. The application is attached to the Church’s com-
plaint, and it is signed by Bishop Jackson. (The application
also identifies the property as “1534 E. 63rd Street”;
apparently no one could keep the address straight.) Bishop
Baker’s letter to Quinn says that the partial exemption
should have been a full exemption because all the opera-
tions on the property related to activities of the Church.
He advised that Bishop Jackson was planning to retain a
law firm to apply for a retroactive full exemption. But
No. 06-2082                                               9

according to Davis, the City heard nothing from the
Church for the next two years. So the City sent two more
letters, one in May 2002, and one in April 2003, advising
the Church yet again that the City owned the property,
and that Beth-El should obtain counsel to pursue a tax
exemption.
  On the last day of testimony, after the City presented its
witnesses, Bishop Jackson took the stand again as a
rebuttal witness. He denied seeing any of the letters the
City produced. He testified that, despite his signature
appearing on the application, he did not know who ap-
plied for the partial exemption granted by the Illinois
Department of Revenue or what Bishop Baker had written
to Quinn. He also testified for the first time about his
interactions with a man named Charles Bowen, a mayoral
assistant who acts as a liaison to community churches.
According to Bishop Jackson, he believed the City would
return the title even after it was acquired because Bowen
assured him that it would be done.
  The district court concluded that it had subject-matter
jurisdiction because the misaddressed notice deprived
Beth-El of a reasonable opportunity to have its claims
heard in state court. Therefore, continued the court,
neither Rooker-Feldman nor the Tax Injunction Act
barred this suit in federal court. The court then ruled that
“the likelihood of success on the merits factor favors the
Church,” but the court did not identify under what theory
the Church was likely to prevail or why. The court also
reasoned that the two-year statute of limitations for claims
under 42 U.S.C. § 1983 did not apply in light of Bowen’s
representations to the Church that the City would return
the deed. Finally, the court concluded that the balance of
harms and public interest favored Beth-El. “In this coun-
try,” the court concluded, “even a church is entitled to
its day in court. That did not happen in this case.” The
court then entered a preliminary injunction enjoining the
10                                             No. 06-2082

defendants and their agents from “exercising any owner-
ship or property rights, including any eviction attempts,
over the property located at 1534 W. 63rd Street [Ah, the
address was correct!] Chicago, Illinois.”
  On appeal, the City renews its arguments that the Tax
Injunction Act and Rooker-Feldman deprived the district
court of jurisdiction over this case. Because federal courts
must determine that they have jurisdiction before pro-
ceeding to the merits, see Lance v. Coffman, 127 S.Ct.
1194, 1196 (2007), we begin, as the district court did, with
the Rooker-Feldman doctrine. (Whether we address
Rooker-Feldman or the Tax Injunction Act first matters
not because either one, if applicable, would bar this case
in federal court. See Crestview Vill. Apartments v. U.S.
Dep’t. of Hous. and Urban Dev., 383 F.3d 552, 557 (7th Cir.
2004) (Rooker-Feldman is jurisdictional); Platteville Area
Apartment Ass’n v. City of Platteville, 179 F.3d 574, 582
(7th Cir. 1999) (Tax Injunction Act is jurisdictional).)
  The City begins by arguing that Rooker-Feldman ap-
plies because Beth-El seeks directly to overturn a state-
court judgment. Beth-El’s response is that the district
court correctly refused to apply Rooker-Feldman because
the Church lacked a reasonable opportunity to challenge
the state-court judgment. Under the Rooker-Feldman doc-
trine, lower federal courts lack subject-matter jurisdic-
tion when, after state proceedings have ended, a losing
party in state court files suit in federal court complaining
of an injury caused by the state-court judgment and
seeking review and rejection of that judgment. See Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284
(2005). In determining whether a federal plaintiff seeks
review of a state-court judgment, we ask whether the
injury alleged resulted from the state-court judgment
itself. See Centres, Inc. v. Town of Brookfield, Wis., 148
F.3d 699, 701-02 (7th Cir. 1998). If it does, Rooker-Feldm-
No. 06-2082                                               11

an bars the claim. Id. at 702. If the injury is independent
of the state-court judgment, or if the federal claim alleges
“a prior injury that a state court failed to remedy,” Rooker-
Feldman is no barrier to the federal suit. Id. Rooker-
Feldman also applies to bar federal claims that
are “inextricably intertwined” with a state-court judg-
ment, except where the plaintiff lacked a reasonable
opportunity to present those claims in state court. See
Taylor, 374 F.3d at 534-35; Brokaw v. Weaver, 305 F.3d
660, 668 (7th Cir. 2002); Long v. Shorebank Dev. Corp.,
182 F.3d 548, 556-57 (7th Cir. 1999).
   In this case, the Church has sought all along to retain
possession and regain title to the property. Beth-El has
never identified any injury separate from the tax deed
judgment; it has not alleged, for example, that the City’s
very act of misaddressing the notice violated a state or
federal statute, cf. Long, 182 F.3d at 556 (holding Rooker-
Feldman inapplicable to claim that defendants violated
Fair Debt Collection Practices Act by sending fraudulent
notice of overdue rent even though notice ultimately led
to eviction order because sending of fraudulent notice
itself was an injury independent of eviction order). Thus,
Beth-El’s injury was caused by—and its federal due-
process claim arises directly out of—the tax deed judg-
ment. See Holt v. Lake County Bd. of Cmm’rs, 408 F.3d
335, 336 (7th Cir. 2005); Ritter v. Ross, 992 F.2d 750, 754-
55 (7th Cir. 1993). But when Beth-El argues that it lacked
a reasonable opportunity to be heard in state court, it also
challenges the § 2-1401 proceeding and the judgment that
resulted from it. So what we have here is an attack on not
one, but two state-court judgments. And, as Beth-El sees
it, the interplay of these two state-court proceedings, by
peculiarities specific to tax sale proceedings, deprived it of
a reasonable opportunity to challenge to the tax sale.
  In deciding whether Beth-El lacked a reasonable oppor-
tunity to present its claims in state court, we focus on
12                                             No. 06-2082

difficulties caused not by opposing parties, but by state-
court rules or procedures. See Taylor, 374 F.3d at 534-35;
Long, 182 F.3d at 558. In Long, for example, we held that
Rooker-Feldman did not apply because the state court’s
forcible entry and detainer proceedings were so sum-
mary that they did not give the plaintiff a reasonable
opportunity to contest an allegation of overdue rent. 182
F.3d at 559-60. Beth-El maintains that Illinois’ post-
judgment procedures for challenging tax-deed judgments
are similarly limited because a petition to vacate a judg-
ment must be brought within two years unless “the ground
for relief is fraudulently concealed,” 735 ILL. COMP. STAT.
5-2-1401 (emphasis added). According to the Church, the
only way it could dodge dismissal under the statute of
limitations was to show that the ground for relief was
fraudulently concealed.
   But there was another way. Void judgments may be
attacked at any time. § 2-1401(f); Sarkissian v. Chi. Bd. Of
Ed., 776 N.E.2d 195, 201-02 (Ill. 2002). The Church
acknowledged this principle in the state-court proceed-
ings, but it now shifts its position to contend that there
is no ground under Illinois law on which to argue that
the tax-deed judgment was void. As the Church says, it
could not argue that the misaddressed notice deprived the
circuit court of jurisdiction and consequently voided the
tax-deed judgment because the tax-deed proceeding
requires only in rem jurisdiction, which the circuit court
had. Although that appears to be a correct statement of
Illinois law, see e.g., Zadik v. Pioneer Bank and Trust Co.,
551 N.E.2d 343, 346 (Ill. App. Ct. 1990), it misses the
point. Under Illinois law, a judgment approving a tax sale
for tax-exempt property is void and may be attacked at any
time. See Emalfarb v. Krater, 640 N.E.2d 325, 330 (Ill.
App. Ct. 1994); Standard Bank & Trust Co. v. Barnard,
593 N.E.2d 538, 547 (Ill. App. Ct. 1991); Novak v. Smith,
554 N.E.2d 652, 655 (Ill. App. Ct. 1990). The Church’s
No. 06-2082                                               13

postjudgment counsel recognized this. In fact, the Church’s
underlying gripe about the tax sale (aside from lack of
notice) stems from its belief that the property was tax
exempt. If Beth-El had shown up at the prove up prior to
the issuance of the tax deed, it would presumably have
argued that a tax deed should not issue because the
property sold was tax exempt.
   But the Church has simply never made the argument;
instead, this is the very argument that postjudgment
counsel “reserved” because he recognized he could raise
it at any time. When we asked at oral argument why this
issue was not explored earlier, the Church’s counsel
informed us that an argument about tax exemption would
have been fruitless because Beth-El did not own the
property after 1998 and could not obtain a tax exemption
for it. The Church followed up with a post-argument letter,
citing the Illinois Department of Revenue’s website for
the proposition that, to qualify for a property-tax exemp-
tion, an organization must own the property and use it
exclusively for religious purposes. For its part, the City
contends that the test for tax exemption is “use, not
ownership.”
   Illinois courts look to the Illinois constitution and the
Illinois Property Tax Code to determine if a parcel is tax
exempt. See Swank v. Dep’t of Rev., 785 N.E.2d 204, 208
(Ill. App. Ct. 2003); In re Ward, 724 N.E.2d 1, 3-4 (Ill. App.
Ct. 2000). The Illinois constitution provides that the
General Assembly may exempt from taxation property
used exclusively for religious purposes. ILL. CONST., art.
IX, § 6. Under the Tax Code, property that is used exclu-
sively for “religious purposes” qualifies for exemption so
long as it is not used with “a view to profit.” 35 ILL. COMP.
STAT. 200/15-40(a)(1). Thus, if the Church uses the prop-
erty for religious purposes and without a view to profit, as
it has always claimed that it does, the property would
have qualified for a tax exemption both before and even
14                                                 No. 06-2082

after the City bought it in 1998. That is to say, the Church
could have—and should have—argued in the § 2-1401
proceeding that the tax-deed judgment was void because
the property sold was tax exempt.
  At least one virtually identical claim has been successful
in an Illinois court. See New Holy Temple Missionary
Baptist v. Discount Inn, Inc., No. 1-05-3010, 2007 WL
438254, *4 (Ill. App. Ct. Feb. 9, 2007).1 In Discount Inn,
two parcels of land belonging to New Holy Temple Mission-
ary Baptist Church were sold for delinquent taxes. One
parcel housed New Holy Temple’s church building, while
the other was the church’s parking lot. Both parcels
were tax exempt from 1976 to 1998, but from 1999
through 2003 they were listed as taxable on Cook County’s
assessment rolls. After a forfeiture tax sale, the parking-
lot parcel of the property was assigned to Discount Inn,
who later applied for an order directing the county clerk
to issue a tax deed. After a hearing, the circuit court
issued the order. New Holy Temple filed a petition under
§ 2-1401 seeking to vacate the circuit court’s order, and
Discount Inn moved to dismiss the petition. The circuit
court granted Discount Inn’s motion, but the Appellate
Court of Illinois reversed. According to the appellate court,
New Holy Temple had a meritorious defense to the tax
sale because the parking lot should have been exempt
from taxation. As the appellate court found, “[t]he church
presented uncontroverted evidence that the parking lot
had been used solely and continuously for church purposes
and without a view to profit.”
  Because Beth-El, like New Holy Temple, could have
argued in the § 2-1401 proceeding that the property sold
was tax exempt, the state-court system was not closed to
the Church as it may have been to the plaintiff in Long,


1
    Decided two days after we heard oral argument in this case.
No. 06-2082                                               15

a case we cited earlier. The Church has simply never
pursued its right to a retroactive tax exemption. Whether
it may do so now will be governed by Illinois’ law on
successive petitions under § 2-1401. The point here is
that federal court is not the place for Beth-El to obtain
the relief it seeks. See Manley v. City of Chi., 236 F.3d 392,
397 (7th Cir. 2001) (stating that a plaintiff “cannot avoid
Rooker-Feldman by simply not submitting his claim in
state court”). Beth-El’s claims under § 1983, RLUIPA, and
IRFRA are all targeted to overturn the state-court judg-
ments, and as such, they are barred by Rooker-Feldman.
Accordingly, we VACATE the grant of the preliminary
injunction and REMAND with instructions to dismiss this
case for lack of subject-matter jurisdiction. No costs are
awarded.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—5-14-07